Citation Nr: 1020992	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Richard J. Malin, Attorney at 
Law 


ATTORNEY FOR THE BOARD

Donna D. Ebaugh




INTRODUCTION

The Veteran served on active duty from May 1987 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
RO in Lincoln, Nebraska, which denied service connection for 
PTSD.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Thus, the Board has redefined the Veteran's psychiatric 
appeal, as is listed on the title page of this decision.  

This case was remanded by the Board in July 2009 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran did not serve in combat and his claimed in-
service PTSD stressors have not been corroborated.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed psychiatric disorder, to include panic 
disorder, and his military service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Letters satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) were sent to the Veteran in August and December 
2007, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The December 2007 
letter asked the Veteran to provide specific details with 
respect to his claimed in-service stressors, to include 
locations, approximate dates (within a two-month time frame), 
and the unit of assignment of those involved.  The August 
2007 letter also advised the Veteran as to how VA assigns 
disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the Veteran's service treatment 
records as well as a private medical opinion are associated 
with the claims folder.  

Next, in its July 2009 remand, the Board required the RO/ AMC 
to verify one of the Veteran's stressors with the Joint 
Services Records Research Center (JSRRC). Such an attempt was 
made and the JSRRC was unable to verify the stressor even 
though the Veteran provided specific details.  Specifically, 
the JSRRC reviewed the 1991 command history for the carrier 
on which the Veteran was stationed and that the history did 
not document that a sailor was struck by an airplane 
propeller.  The JSRRC also coordinated its research with the 
Ships History Branch at the Washington Navy Yard and the 
National Records Center and reviewed deck logs from February 
1991.  The incident was not described in the February 1991 
deck logs.  An attempt to review the January 1991 deck logs 
was made; however, the deck logs were not able to be located.  
The JSRRC also researched the Department of Defense casualty 
data for the months in question and were unable to locate a 
casualty that occurred on the carrier.  Additionally, the 
JSRRC reviewed the Chronology of Events for the Operations 
Desert Shield/Storm and was unable to document that a sailor 
was struck by an airplane propeller on the carrier in 
question.  Based on the foregoing, the RO/AMC made a formal 
finding that the stressor was not verifiable.  The Board 
finds that the RO/AMC substantially complied with the remand 
to verify the stressor in question.

The Board acknowledges that a VA medical examination was not 
provided regarding entitlement to service connection for an 
acquired psychiatric disorder, nor was a VA medical opinion 
obtained to determine the nature and etiology of his 
complaint.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand the issue for a medical nexus opinion, 
the Board notes that the Federal Circuit, in a recent 
decision, upheld the determination that a VA medical 
examination is not required as a matter of course in 
virtually every veteran's disability case involving a nexus 
issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 
(distinguishing cases where only a conclusory generalized 
statement is provided by the veteran, in which case an 
examination may not be required).  However, the Federal 
Circuit also held in Waters and later in Colantonio v. 
Shinseki, ____ F.3d ____ (Fed. Cir. 2010); No. 2009-7067, 
2010 WL 2163002 (Fed. Cir. June 1, 2010) that medically 
competent evidence is not required in every case to 
"indicate" that the claimant's disability "may be 
associated" with the claimant's service.  Of course, that is 
not to say that it will always be possible to establish a 
nexus through lay evidence, as there may be instances in 
which the lay evidence falls short of satisfying the 
statutory standard.  *****

With regard to his claim for service connection for PTSD, the 
only evidence indicating the Veteran "suffered an event, 
injury or disease in service" is his own lay statements as 
to in-service stressors.  His stressors have not been 
verified.  Two of the Veteran's stressors were not verifiable 
due to lack of specific information.  His other stressor was 
could not be verified despite copious research performed by 
VA and the service department.

As the stressor was not verified, a VA examination was not 
required by the remand.  The July 2009 remand also required a 
VA examination only if the stressor was verified.  Indeed, 
the Veteran's claim for service connection for PTSD turns not 
for want of diagnosis or nexus but on verification of the 
purported stressors.  A VA examination and opinion are not 
necessary as neither would document the occurrence of the 
events in service.  Cohen v. Brown, 10 Vet. App. 128, 145 
(1997) ("[a]n opinion by a mental health provisional based 
on a postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor)."  Thus, the Board 
finds that the RO/AMC substantially complied with the remand.

With regard to his claim for service connection for an 
acquired psychiatric disorder, the Board concludes an 
examination is similarly not needed because the only evidence 
indicating the Veteran "suffered an event, injury or disease 
in service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
As discussed below, there is no evidence of a diagnosis of a 
panic disorder or other psychiatric disorder until at least 
15 years post-service and no evidence linking these 
conditions to active service.  The Veteran has also made no 
indication that he suffered from panic disorders in service 
or that his current panic disorder is related to service 
other than being a result of his exposure to the unverified 
stressors discussed above.  

The Board is well aware of the recent holdings of Waters and 
Colantonio, which were discussed above.  However, given the 
absence of the Veteran having psychiatric complaints in 
service or for many years thereafter and the private medical 
opinion that links the Veteran's current panic disorder to 
unverified stressor events, as opposed to having its onset in 
service, the Board finds that no useful purpose would be 
served in returning this matter for a VA examination.  
Moreover, as the credibility of the Veteran's in-service 
stressors are found to be questionable, the Board also finds 
little credibility to his assertion of experiencing panic 
attacks since service, if such were even being stated.  There 
is no reasonable possibility that a medical opinion would aid 
in substantiating the Veteran's claims since it could not 
provide evidence of a past event.

After a careful review of the file, the Board finds that a VA 
examination is not warranted.  Given the absence of in-
service evidence of chronic manifestations of the disorder on 
appeal, the absence of identified symptomatology for many 
years after separation, and no competent evidence of a nexus 
between service and the Veteran's claims, a remand for a VA 
examination would unduly delay resolution.

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Veteran alleges that he suffers from PTSD 
because he was affected by three events during service on an 
aircraft carrier in the first Gulf War: (1) that he witnessed 
a fellow service member run into an airplane propeller from 6 
to 8 feet away; (2) he witnessed a man cut in half by an 
arresting wire; and (3) he witnessed a man electrocuted while 
fueling an airplane. 

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (2009), a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2009).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1)(2009).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f) (2009); West v. Brown, 7 Vet. App. 
70, 76 (1994).

Here, even though he was the recipient of the Sea Service 
Deployment Ribbon, Meritorious Unit Commendation, National 
Defense Service Medal, and Navy Unit Commendation, he was not 
awarded any combat medals or decorations.  Further, service 
personnel records show that the Veteran served as a 
maintenance technician, which is not a military occupational 
specialty that denotes combat.  His service treatment records 
do not show any indicia of combat participation or exposure, 
nor combat-related complaints, treatment, or diagnoses.  

Based on the foregoing, the evidence does not support a 
finding that he engaged in combat with the enemy within the 
meaning of 38 U.S.C.A. § 1154(b).  See Gaines v. West, 
11 Vet. App. 353, 359 (1998).  Accordingly, his statements 
and testimony concerning the alleged stressors may not be 
accepted, standing alone, as sufficient proof of their 
occurrence.  Therefore, independent evidence is necessary to 
corroborate his statement as to the occurrence of the claimed 
stressors.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

Regarding the Veteran's written statements and sworn 
testimony that he witnessed a man cut in half by an arresting 
wire and a man electrocuted while fueling an airplane, he 
acknowledged that he could not offer any specific information 
as to the individuals who were injured, or a more specific 
timeframe.  Therefore, the information is not verifiable by 
U.S. Army and Joint Services Records Research Center (JSRRC).  
See M21-1MR, Part IV.ii.1.D.14.d (VA is not obligated to 
verify stressors that are too vague - the claimant must 
provide, at a minimum, a stressor that can be documented, the 
location of where the incident occurred, the approximate date 
within 2 months, and the unit of assignment).  The Board 
again notes that the Veteran was specifically advised of the 
need to provide detailed evidence of the stressor in a 
December 2007 letter.

Although the Veteran remembered some details from the third 
stressor, such as the place of the incident where he 
witnessed a man run into an airplane propeller, and a more 
specific timeframe, he did not know the man's name.  
Nevertheless, the RO/AMC attempted to verify the stressor 
with the JSRRC to no avail.  As previously stated, the JSRRC 
responded that it reviewed the 1991 command history for the 
carrier on which the Veteran was stationed and that the 
history did not document that a sailor was struck by an 
airplane propeller.  The JSRRC also coordinated its research 
with the Ships History Branch at the Washington Navy Yard and 
the National Records Center and reviewed deck logs from 
February 1991.  The incident was not described in the 
February 1991 deck logs.  An attempt to review the January 
1991 deck logs was made; however, the deck logs were not able 
to be located.  The JSRRC also researched the Department of 
Defense casualty data for the months in question and were 
unable to locate a casualty that occurred on the carrier.  
Additionally, the JSRRC reviewed the Chronology of Events for 
the Operations Desert Shield/Storm and was unable to document 
that a sailor was struck by an airplane propeller on the 
carrier in question.  Based on the foregoing, the RO/AMC made 
a formal finding that the stressor was not verifiable. 

Upon a review of the Veteran's stated stressors, the Board 
finds that his claim fails because his in-service stressors 
cannot be verified.  In Pentecost v. Principi, 16 Vet. App. 
124 (2002), the United States Court of Appeals for Veterans 
Claims (Court) pointed out that corroboration of every detail 
of a stressor under such circumstances, such as the 
claimant's own personal involvement, was not necessary.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).  However, in 
this case, given the abundance of research already conducted 
by the JSRRC, the Board finds that the claimed stressors 
cannot be verified and any further attempts would be futile.  

The Board acknowledges that the Veteran was diagnosed with 
PTSD in May 2006; however, "[a]n opinion by a mental health 
provisional based on a postservice examination of the veteran 
cannot be used to establish the occurrence of a stressor."  
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  

As the in-service stressors identified by the Veteran have 
not been verified as is necessary to establish a claim for 
PTSD pursuant to 38 C.F.R. § 3.304(f), the Board finds that 
equipoise is not shown, and the benefit of the doubt rule 
does not apply.  As the weight of the evidence is against the 
claim for service connection for PTSD, the Board is unable to 
grant the benefits sought.  

Further, the Board is unable to grant service connection for 
an acquired psychiatric disorder, to include panic disorder.  

With respect to Hickson element (1), current disability, the 
medical evidence indicates that the Veteran has been 
diagnosed with a panic disorder.  Hickson element (1) has 
therefore been demonstrated.

With respect to Hickson element (2), the Veteran's service 
treatment records are negative as to any suggestion of a 
panic disorder or any other psychiatric problem during 
service.  The Veteran's April 1991 separation examination 
revealed that no psychiatric disabilities were present and, 
as noted above, the Veteran denied any "depression or 
excessive worry" as well as "nervous trouble of any sort" 
on the report of medical history at that time.

In fact, the first evidence of a panic disorder comes 15 
years after the Veteran left military service.  There are no 
in-service or post service medical records indicating that 
the Veteran developed a panic disorder during service.  
Accordingly, Hickson element (2) has not been met, and the 
Veteran's claim fails on this basis alone.

In the absence of element (2), it follows that element (3), 
medical nexus, is necessarily lacking.  Indeed, the evidence 
of record does not include any medical statements attempting 
to link the Veteran's currently diagnosed depressive disorder 
to his military service 15 years earlier.  To the extent that 
the Veteran contends that a medical relationship exists 
between his currently diagnosed depressive disorder and his 
military service, any such statements offered in support of 
the Veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Indeed, such a 
statement is undermined by the significant gap of medical 
evidence showing complaints of psychiatric treatment.  The 
Board emphasizes the multi-year gap between discharge from 
active duty service (1991) and initial reported symptoms 
related to a psychiatric disorder in 2005 (a 15-year gap).  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  Moreover, as discussed, the 
Veteran attributes his psychiatric disability (panic 
disorder) to his alleged in-service stressors.  The Veteran 
again is not a credible historian with respect to his claimed 
in-service stressors.  This lack of credibility also taints 
his assertion of experiencing psychiatric problems since 
service.    See also Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a 
factor in making such statements).

With respect to the Veteran's own contentions, as noted, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In any event, the Board finds that the Veteran's lay 
statements are outweighed by the negative service treatment 
records and post-service treatment records (indicating a 
disorder that began years after service).  There is no 
evidence of an in-service panic disorder, and there is no 
indication of panic symptomatology for years thereafter.  
Again, the Veteran was not formally diagnosed with a panic 
disorder for 15 years after his separation from service.  
Further, although the Board acknowledges the Veteran's 
statement that he drank alcohol to the point of intoxication 
for months following his return from service, there is no 
evidence of record that the Veteran received continuous 
treatment for any psychiatric disorder during the gap between 
service and his formal diagnosis of a panic disorder.  The 
Board also places particular significance on the fact that 
the Veteran first filed a claim for service connection for 
psychiatric disability in August 2007, over 15 years after 
leaving service and over 18 months after filing a claim for 
hearing loss and tinnitus.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  
Further, given the questionable veracity of the stressors 
claimed by the Veteran, any assertion regarding chronic 
psychiatric problems in service, if such were claimed, would 
enjoy a similar level of skepticism.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis as well.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, and there is no doubt to be otherwise resolved.  
As such, the appeal is denied.





ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


